DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The response filed on 3/14/2022 has been entered and made of record.
Applicant elects Group I, claims 41-50 and 59.
Claims 41-50 and 59 are currently pending.

Response to Election/Restrictions
Applicant's election with traverse of  claims 41-50 and 59 in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the inventions does not have unity of invention.  This is not found persuasive because the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Group I, claim(s) Claims 41-50 and 59 drawn to a method for determining available communication links and transmission of a data segments over the available communication links, classified in CPC H04B5/0031.

Group II, claim(s) Claims 51-58 and 60 drawn to a method for managing out of sequence data segments, classified in CPC H04L45/38.
There may be a common technical feature of using sequence numbers, but the secondary reference (Casaccia et al. US 7,142,565 B2) discloses sequence numbers which are not a special technical feature. The special technical feature would be the claim limitations of “selecting a communication link from the subset of available communication links for transmission of a data segment associated with a certain data flow; wherein the selecting comprises selecting a previous communication link that has been used for transmission of a previous data segment from the certain data flow in response to the previous communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links” for link aggregation of a plurality of communication links.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is a method for determining available communication links and transmission of a data segments over the available communication links, which is not present in Group II.  The special technical feature of Group II is a method for managing out of sequence data segments, which is not present in Group I. 
Therefore, Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature and the restriction is still proper.

The applicant filed preliminary amendment in 07/07/2020 and claims 41-50 and 59 are pending in the application, including independent claims 41 and 59.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 and 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 41, 43, 45, 47, 49-50 and 59 are objected to because of the following informalities:
In claim 41 lines 5, the occurrence of “data segments” should be amended to ----“the data segments”---
In claim 41 lines 6, the occurrence of “data flows” should be amended to ----“the data flows”---
In claim 41 lines 11, the occurrence of “data segment” should be amended to ----“the data segment”---
In claim 43 lines 2, the occurrence of “attaching” should be amended to ----“the attaching”---
In claim 45 lines 2-3, the occurrence of “the receiving side” should be amended to ----“a receiving side”---
In claim 45 lines 3, the occurrence of “a communication link” should be amended to ----“the communication link”---
In claim 47 lines 2, the occurrence of “a communication link” should be amended to ----“the communication link”---
In claim 47 lines 3, the occurrence of “a data segment” should be amended to ----“the data segment”---
In claim 49 lines 1, the occurrence of “an attached” should be amended to ----“the attached”---
In claim 50 lines 4, the occurrence of “the communication arrangement” should be amended to ----“a communication arrangement”---
In claim 59 lines 9, the occurrence of “data segments” should be amended to ----“the data segments”---
In claim 59 lines 10, the occurrence of “sequence numbers” should be amended to ----“the sequence numbers”---
In claim 59 lines 10, the occurrence of “data flows” should be amended to ----“the data flows”---
In claim 59 lines 16, the occurrence of “data segment” should be amended to ----“the data segment”---
Appropriate correction is required.

			Claim Objection (minor informality) 
The claim limitations "adapted to" are not positive recitations.  Claim 59 recites the limitation "adapted to" in the claim language.  An alternative is "configured to", or an action verb to perform the function, which positively recites claim limitations.  Therefore, all claim limitations following "adapted to" have not been considered for examination.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

	The limitation of claim 59 that recite(s) “a traffic handling unit …. the traffic handling unit is operative to …obtain …” is being treated in accordance with 112 (f) because the function of the traffic handling unit is modified by the term “operative to/configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “operative to/configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 59 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 26 lines 3-35 to page 27 lines 1-28 of the specification discloses “a host computer 3310 comprises hardware 3315 including 
corresponds to a traffic handling unit, processing circuitry of Fig.8.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 41-42, 50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2.
Regarding claim 41, Gale discloses wherein a method for link aggregation of a plurality of communication links, the method comprising a communication arrangement (Fig.1A Col 3 lines 10-64, link aggregation (LAG) of a plurality of communication links):
obtaining data segments to be transmitted (Fig.1A Col 3 lines 10-64, obtaining data packet segments to be transmitted/data transfer and Fig.1A-B Col 4 lines 29 to Col 5 lines 44, obtaining data packet segments to be transmitted, hash is equal to data segments or obtaining a sequence of data packets and hashed flow (i.e., data packet segments) to be transmitted);
identifying one or more data flows in the obtained data segments (Fig.3A Col 7 line 42 to Col 8 line 2, determining/identifying which data flows will be serviced in the obtained data packet segments);
determining a subset of available communication links out of the plurality of communication links, which subset of available communication links are available
for transmission of a data segment within a current time period (Fig.3A-B Col 8 line 55 to Col 9 line 24, determining which flow the packet belongs to and the corresponding port 304 that the packet should be directed to, determining which port 304 a packet will be directed to/ available communication links for transmission of a data segment by using the flow based mapping); and
selecting a communication link from the subset of available communication links for
transmission of a data segment associated with a certain data flow (Fig.3A-B Col 8 line 55 to Col 9 line 24, direct/selecting the packet to the egress port/a communication link from the subset of available communication links based on the output of the hash algorithm for transmission of a data segment and re-direct flows from the inactive link 305 to active links 315 by using a hash algorithm and Fig.2A-B Col 7 lines 1-10, putting/ selecting flow A on link 206-1 and flows B and C on link 206-2/ a communication link from the subset of available communication links and efficiently using the available bandwidth of member links 206 of LAG 208 for transmission of a data flows); wherein the selecting comprises selecting a previous communication link that has been used
for transmission of a previous data segment from the certain data flow in response to the previous communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links (Fig.3A-B Col 8 line 55 to Col 9 line 24, selecting comprises selecting the inactive link/previous communication link that has been used/coupled to a corresponding port for transmission of a flow/previous data flow --- from the certain data flow in response to the previous communication link being comprised in the subset of available communication links --- otherwise re-direct/select flows from the inactive link 305 to active links 315 the parsing unit 310 will continue to select the inactive link that is not available to the frame distributor 316. In this case, frame distributor 316 may use a hash algorithm to re-direct flows from the inactive link 305 to active links 315 while waiting for processor to re-map flows to active links).
	However, Gale does not expressly disclose wherein attaching sequence numbers to data segments associated with each identified data flow, wherein sequence numbers are independent between data flows, in the same field of endeavor, Casaccia teaches wherein attaching sequence numbers to data segments associated with each identified data flow, wherein sequence numbers are independent between data flows (Fig.1-2 Col 1 line 39 to Col 2 line 4, incorporating/ attaching sequence number in each segment of the plurality of messages associated with each identified streams of data flow, the sequence numbers do not include the missing segments and are independent between data flows and Fig.1-2 Col 10 line 52 to Col 11 line 7, the sequence numbers exclude the missing segments).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale to incorporate the teaching of Casaccia in order to provide a mechanism for retransmission and duplication of data packets.	                                                                                       	It would have been beneficial to use the control system which identifies and requests retransmission of at least one of the missing segments. The control system reconstructs each message of the plurality of messages based on the incorporated segment identification and the sequence number that does not include the missing segments. The control system passes each of the recon structed messages to an upper protocol layer without waiting for reception of missing segments for other messages in the stream of messages as taught by Casaccia to have incorporated in the system of Gale to provide for efficient use of communication resources in a CDMA communication system. (Casaccia, Fig.1-2&8-9 Col 1 line 39 to Col 2 line 4, Fig.1 Col 2 lines 60-67 and Fig.1-2 Col 10 line 52 to Col 11 line 7)

Regarding claim 42, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses the identifying comprises determining a hash checksum based on a predetermined section of each data segment, wherein a data flow is identified by a respective hash checksum (Fig.1A Col 4 lines 64-67 to Col 5 lines 1-10, determining a hash checksum based on a predetermined section of each data packet segment and Fig.1B Col 5 lines 23-67, a data packet flow is identified by a respective hash checksum).

Regarding claim 50, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses the plurality of communication links comprises one or more radio communication links (Fig.1A Col 2 lines 56-67 to Col 3 lines 1-3, the multiple/ plurality of communication links comprises one or more radio
communication links); and
wherein the communication arrangement comprises a traffic handling unit and a
communication link interface for each communication link (Fig.3A-B Col 7 lines 11-27, the communication arrangement comprises a processor 306/traffic handling unit, packet parsing unit, forwarding unit and a communication link interface egress ports for each communication link).

Regarding claim 59, Gale discloses wherein a communication arrangement adapted for link aggregation of a plurality of communication links (Fig.1A Col 3 lines 10-64, communication management/arrangement for link aggregation (LAG) of a plurality of communication links), which communication arrangement is adapted to communicate via the plurality of communication links (Fig.1A Col 3 lines 10-64, communication management/arrangement of link aggregation (LAG) via a plurality of communication links), the communication arrangement comprising:
a traffic handling unit, the traffic handling unit comprising processing circuitry and memory containing instructions executable by the processing circuitry whereby the (Fig.3A-B Col 7 lines 11-65, a traffic handling unit of an example device 300 comprises processor 306/processing circuitry and memory 308 containing instructions executable by the processor 306/processing circuitry whereby the traffic handling unit is operative to):
obtain data segments to be transmitted (Fig.1A Col 3 lines 10-64, obtaining data packet segments to be transmitted/data transfer and Fig.1A-B Col 4 lines 29 to Col 5 lines 44, obtaining data packet segments to be transmitted, hash is equal to data segments or obtaining a sequence of data packets and hashed flow (i.e., data packet segments) to be transmitted);
identify one or more data flows in the obtained data segments (Fig.3A Col 7 line 42 to Col 8 line 2, determining/identifying which data flows will be serviced in the obtained data packet segments);
determine a subset of available communication links out of the plurality of communication links, which subset of available communication links are available for transmission of a data segment within a current time period (Fig.3A-B Col 8 line 55 to Col 9 line 24, determining which flow the packet belongs to and the corresponding port 304 that the packet should be directed to, determining which port 304 a packet will be directed to/ available communication links for transmission of a data segment by using the flow based mapping); and
select a communication link from the subset of available communication links for transmission of a data segment associated with a certain data flow (Fig.3A-B Col 8 line 55 to Col 9 line 24, direct/selecting the packet to the egress port/a communication link from the subset of available communication links based on the output of the hash algorithm for transmission of a data segment and re-direct flows from the inactive link 305 to active links 315 by using a hash algorithm and Fig.2A-B Col 7 lines 1-10, putting/ selecting flow A on link 206-1 and flows B and C on link 206-2/ a communication link from the subset of available communication links and efficiently using the available bandwidth of member links 206 of LAG 208 for transmission of a data flows);
wherein the selecting comprises selecting a previous communication link that has been used for transmission of a previous data segment from the certain data flow in response to the previous communication link being comprised in the subset of available communication links, otherwise selecting any communication link comprised in the subset of available communication links (Fig.3A-B Col 8 line 55 to Col 9 line 24, selecting comprises selecting the inactive link/previous communication link that has been used/coupled to a corresponding port for transmission of a flow/previous data flow --- from the certain data flow in response to the previous communication link being comprised in the subset of available communication links --- otherwise re-direct/select flows from the inactive link 305 to active links 315 the parsing unit 310 will continue to select the inactive link that is not available to the frame distributor 316. In this case, frame distributor 316 may use a hash algorithm to re-direct flows from the inactive link 305 to active links 315 while waiting for processor to re-map flows to active links). 
	However, Gale does not expressly disclose wherein attach sequence numbers to data segments associated with each identified data flow, wherein sequence numbers are independent between data flows, in the same field of endeavor, Casaccia teaches wherein attach sequence numbers to data segments associated with each identified data flow, wherein sequence numbers are independent between data flows (Fig.1-2 Col 1 line 39 to Col 2 line 4, incorporating/ attaching sequence number in each segment of the plurality of messages associated with each identified streams of data flow, the sequence numbers do not include the missing segments and are independent between data flows and Fig.1-2 Col 10 line 52 to Col 11 line 7, the sequence numbers exclude the missing segments).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale to incorporate the teaching of Casaccia in order to provide a mechanism for retransmission and duplication of data packets.	                                                                                       	It would have been beneficial to use the control system which identifies and requests retransmission of at least one of the missing segments. The control system reconstructs each message of the plurality of messages based on the incorporated segment identification and the sequence number that does not include the missing segments. The control system passes each of the recon structed messages to an upper protocol layer without waiting for reception of missing segments for other messages in the stream of messages as taught by Casaccia to have incorporated in the system of Gale to provide for efficient use of communication resources in a CDMA communication system. (Casaccia, Fig.1-2&8-9 Col 1 line 39 to Col 2 line 4, Fig.1 Col 2 lines 60-67 and Fig.1-2 Col 10 line 52 to Col 11 line 7)


Claims 43, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as .
Regarding claim 43, Gale and Casaccia disclosed all the elements of claim 41 as stated above.
	However, Gale and Casaccia does not explicitly disclose the attaching comprises compressing sequence numbers prior to attaching. 
	In the same field of endeavor, Hakenberg teaches wherein the attaching comprises compressing sequence numbers prior to attaching (Fig.1-2 [0012], the attaching comprises compressed sequence numbers prior to attaching).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of Hakenberg in order to improve the estimation of the optimum time.	                                                                                       	It would have been beneficial to compress the sequence number by splitting the sequence number in a constant portion and a variable portion for transmitting the portions separately and only if required. The most significant bits of the sequence number may be selected as the constant portion, which is transferred to the decompressor only once. Compressor and decompressor may calculate the sequence number for each packet by adding the variable compressed sequence number to the sequence number stored as a reference as taught by Hakenberg to have incorporated in the system of Gale and Casaccia to provide an optimization of transmission efficiency. (Hakenberg, Fig.1-2 [0012] and Fig.3-5 [0020])

Regarding claim 44, Gale, Casaccia and Hakenberg disclosed all the elements of claim 43 as stated above wherein Hakenberg further discloses the compressing comprises differentially compressing attached sequence numbers according to an arithmetic difference between a previous and a current sequence number (Fig.2-3 [0017], the compressing comprises differentially compressing attached sequence numbers according to the receiver removes all previous packets from the window and thus uses the decompressed sequence number as a new reference sequence number).

Regarding claim 45, Gale, Casaccia and Hakenberg disclosed all the elements of claim 43 as stated above wherein Hakenberg further discloses the compressing comprises generating an implicit sequence number configured to be unambiguously recreated on the receiving side of a communication link out of the plurality of communication links (Fig.2-3 [0036], the compressing comprises sending the packet that includes the compressed sequence number at step 26, or whether the process should branch to step 25 of performing a re-initialization process, which reinitializes the value of the sequence number and Fig.3 [0040], sending the acknowledgement packet that includes the sequence number configured to be unambiguously recreated on the receiving side of a communication link out of the plurality of communication links).



Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as .
Regarding claim 46, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Casaccia further discloses the determining comprises maintaining a Link Characterization Table comprising status information associated with each communication link in the plurality of communication links (Fig.1 Col 3 lines 51 to Col 4 line 1-9, maintaining a Link Characterization Table comprising link signals status information associated with each communication link in the plurality of communication links and Fig.4 Col 5 lines 38-67, maintaining a communication link with a destination).
	Even though Gale and Casaccia disclose the determining comprises maintaining a Link Characterization Table comprising status information associated with each
communication link in the plurality of communication links, in the same field of endeavor, William teaches wherein the determining comprises maintaining a Link Characterization Table comprising status information associated with each
communication link in the plurality of communication links (Fig.3 [0029], a table of link characteristics maintained by the access point and Fig.4 [0042], information in the entry comprising status information associated with each communication link in the plurality of communication links).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of William in order to provide a multi-hop cellular network.	                                                                                       	                         	It would have been beneficial to use a table of link characteristics maintained by . (William, Fig.1-2 [0014], Fig.3 [0029] and Fig.4 [0042])

Regarding claim 47, Gale, Casaccia and William disclosed all the elements of claim 46 as stated above wherein Casaccia further discloses the status information comprises flow control information indicating if a communication link is available for transmission of a data segment (Fig.1 Col 4 line 4-21, the status information comprises flow control information indicating if a communication link is available for transmission of a data segment).


Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gale [hereinafter as Gale], US 9,565,112 B2 in view of Casaccia et al. [hereinafter as Casaccia], US 7,142,565 B2 further in view of Liang et al. [hereinafter as Liang], US 2018/0019942 A1.
Regarding claim 48, Gale and Casaccia disclosed all the elements of claim 41 as stated above wherein Gale further discloses wherein the selecting comprises maintaining a transmit Flow Identity Table (tFIT) (Fig.3A-B Col 7 line 42-67 to Col 8 line 1-3, building/maintaining a transmit Flow Identity Table identified by a packet header type) comprising:
Flow Identities (Fl) associated with the identified data flows (Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, flow identifier associated with the identified data flows); and
corresponding communication link identifiers (LID) (Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, corresponding communication link identifiers);
wherein the LIDs are used for identifying the previous communication link used for
transmission of the most recently transmitted data segment associated with each
Fl out of the plurality of communication links (Fig.3A-B Col 7 line 1-67 to Col 8 line 1-3, communication link identifiers are used for identifying the previous communication link used for transmission of the most recently transmitted data segment and Fig.1A-B Col 4 line 39-67 to Col 5 line 1-44, flow identifier of the plurality of available communication links).
	Even though Gale and Casaccia disclose wherein the selecting comprises maintaining a transmit Flow Identity Table (tFIT) comprising: Flow Identities (Fl) associated with the identified data flows; and corresponding communication link identifiers (LID); wherein the LIDs are used for identifying the previous communication link used for transmission of the most recently transmitted data segment associated with each Fl out of the plurality of communication links, in the same field of endeavor, Liang teaches wherein the selecting comprises maintaining a transmit Flow Identity Table (Fig.4 Table 2 [0067], maintaining a transmit Flow Identity Table) comprising: Flow Identities (Fl) associated with the identified data flows (Fig.1-2&4 Table 2 [0060]-[0061], flow Identifier associated with the identified packet data flows); and corresponding communication link identifiers (LID) (Fig.1-2&4 Table 2 [0061]-[0067], communication link identifiers protocol identifier, segment identifier); wherein the LIDs are used for identifying the previous communication link used for transmission of the most recently transmitted data segment associated with each Fl out of the plurality of communication links (Fig.1-2&4 Table 2 [0061]-[0067], the link identifiers are used for identifying the previous communication component link used for transmission of the most recently transmitted data segment associated with each flow identifier out of the plurality of communication links).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Gale and Casaccia to incorporate the teaching of Liang in order to provide several component link selection methods.	                                                                                       	It would have been beneficial to use the selecting in step S302, according to a correspondence between packet priorities and component links in a link aggregation group, a component link corresponding to the priority of the packet which includes: selecting, according to a correspondence between component fragment units and component links, a component link corresponding to the component fragment unit as taught by Liang to have incorporated in the system of Gale and Casaccia to improve efficiency and reliability of packet transmission. (Liang, Fig.1-2 [0023], Fig.1-2&4 Table 2 [0060]-[0061] and Fig.1-2&4 Table 2 [0061]-[0067])

Regarding claim 49, Gale, Casaccia and Liang disclosed all the elements of claim 48 as stated above wherein Casaccia further discloses the tFIT comprises an attached sequence number of the most recently transmitted data segment associated with each Fl (Fig.1-2&4 Table 2 [0061]-[0067], the flow identifier table comprises an attached sequence number of the most recently transmitted packet data fragment/ segment associated with each flow identifier).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matthews (Pub. No.: US 2014/0233421) teaches Application Aware Elephant Flow Identification.

Mehra et al. (Pub. No.: US 2016/0182380 A1) teaches Adaptive Load Balancing in Packet Processing.

Vaidya (Pub. No.: US 2017/0048147 A1) teaches Dynamic Group Multipathing.

Callard et al. (Pub. No.: US 2018/0098241 A1) teaches Method and Apparatus for Ordering of Protocol Data Unit Delivery.

Hanks (Pub. No.: US 2009/0116489 A1) teaches Method and Apparatus to Reduce Data Loss within a Link-Aggregating and Resequencing Broadband Transceiver.

Schrum et al. (U.S Patent No.: US 9059932 B2) teaches Packet Ordering based on Delivery Route Changes in Communication Networks.


Brown et al. (U.S Patent No.: US 7924798 B2) teaches Method for Transmitting Data in a Wireless Telecommunications Network using Multiple Data Channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414